TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00687-CR



                                   Jesus Villalobos, Appellant

                                                  v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NO. D-1-DC-13-600008, THE HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant filed his notice of appeal in the trial court on October 16, 2013. After

granting multiple requests of Kimberly Lee, the court reporter, for extensions of time to file the

reporter’s record, this Court sent a notice to Ms. Lee informing her that the reporter’s record is

overdue. In response, Ms. Lee filed a notice stating that record would be filed on July 2, 2014. To

date, the reporter’s record has not been filed, and we have received no further communications from

Ms. Lee.

               We therefore order Ms. Lee to prepare and tender the reporter’s record in this cause

for filing no later than July 28, 2014. See Tex. R. App. P. 35.3(c), 37.3(a)(2). No further extensions
will be granted. The failure to tender the record by that date will result in Ms. Lee being called

before this Court to show cause why she should not be held in contempt of court for violating

this order.

               It is so ordered on this the 16th day of July, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish




                                                 2